Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicants’ reply filed 12/17/2020 has been fully considered and is found persuasive to overcome all outstanding issues.  As such, all objections and rejections are withdrawn.
Claims 1-26 are allowed.
The following is a brief description of the closest prior art:
US 2004/0030927 taught a system for monitoring network traffic by a firewall and a separate IPS for performing packet filtering, but did not teach or suggest use of a session identifier which is returned with the results from the security devices or the firewall decrypting and re-encrypting the network traffic.
US 2006/0248582 taught a proxy system with a separate packet analyzer which the proxy system forwards network traffic and the analyzer is capable of analyzing and modifying the traffic which is returned to the proxy, but does not teach a session identifier which is returned with the modified traffic from the analyzer or the proxy decrypting and re-encrypting the network traffic.  Also, explicitly teaches a one-way filter, not a two-way filter.
US 2008/0126794 taught a system which creates two encryption tunnels, one between a client and a proxy and the other between a server and the proxy, which allows for the traffic between the client and the server to be inspected as plaintext, but did not teach a session identifier which is returned with the results of the traffic inspection, or that the inspection is performed by a separate proxy.

US 2010/0146260 taught a system for decrypting network traffic for security analysis and re-encrypting network traffic after it has been analyzed, but did not teach the analysis being performed by a proxy, or a session identifier which is returned with the results from the proxy.
US 2014/0029617 taught generating flow IDs for packets and using them to identify filtering rules for packet filtering but did not teach decryption or re-encryption of the network traffic, or filtering being requested of and performed by a separate proxy or the results thereof being returned with the flow IDs.
US 2014/0115702 taught a system for decrypting network traffic for security analysis and re-encrypting network traffic after it has been analyzed, but did not teach the analysis being performed by a proxy, or a session identifier which is returned with the results from the proxy.
US 2018/0034839 taught a system for analyzing network traffic, including generating a context which is included in the request for filtering and the response from filtering, but did not teach the filtering being performed by a proxy, that the device which performs the decryption/re-encryption generates the context, or associating the received communication with the later transmitted communication based on receiving the context from the filter.
US 2018/0248778 taught a system for filtering packets by decrypting packets, forwarding the packets to a filter device, receiving analyzed results, and re-encrypting the analyzed packets for transmission thereof if the packets were returned unmodified, otherwise dropping the communications, but did not teach did not teach the analysis being performed by a proxy, or a session identifier which is returned with the results from the proxy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491